Citation Nr: 1708999	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for T11 and T12 compression fracture residuals with lumbar spine intervertebral disc syndrome and degenerative arthritis.  

2.  Entitlement to a rating in excess of 20 percent prior to January 24, 2016, and in excess of 30 percent as of January 24, 2016, for right lower extremity radiculopathy with femoral nerve involvement.  

3.  Entitlement to a rating in excess of 20 percent prior to January 24, 2016, and in excess of 30 percent as of January 24, 2016, for left lower extremity radiculopathy with femoral nerve involvement.  

4.  Entitlement to an effective date prior to February 22, 2015, for service connection for right lower extremity radiculopathy with femoral nerve involvement.  

5.  Entitlement to an effective date prior to February 22, 2015, for service connection for left lower extremity radiculopathy with femoral nerve involvement.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the San Diego, California, Regional Office of the Department of Veterans Affairs (VA) which granted service connection for T11 and T12 compression fracture residuals; assigned a 20 percent rating for that disability, effective May 1, 1998; and denied TDIU.  In September 2003, the Board remanded the appeal for additional development of the record.  

In December 2005, the Board denied both an initial rating in excess of 20 percent for T11 and T12 compression fracture residuals and TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In March 2006, the Court granted the Parties' Joint Motion for Remand; vacated those portions of the December 2005 Board decision which denied a rating in excess of 20 percent for T11 and T12 compression fracture residuals and TDIU; and remanded the issues to the Board.  

In July 2006, the Board again denied both a rating in excess of 20 percent for T11 and T12 compression fracture residuals and TDIU.  The Veteran appealed to the Court.  In April 2008, the Court granted the Joint Motion; vacated the July 2006 Board decision; and remanded the appeal to the Board.  

In September 2008, the Board denied a schedular rating in excess of 20 percent for T11 and T12 compression fracture residuals and remanded the issues of entitlement to both an extra-schedular rating in excess of 20 percent for T11 and T12 compression fracture residuals and TDIU for additional development.  The Veteran appealed to the Court.  In July 2009, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the September 2008 Board decision which denied a rating in excess of 20 percent for T11 and T12 compression fracture residuals; and remanded that issue to the Board.  

In March 2010 and July 2012, the Board remanded the appeal for additional development of the record.

In September 2013, the Board denied both an initial rating in excess of 20 percent for T11 and T12 compression fracture residuals and a TDIU.  The Veteran appealed to the Court.  In March 2014, the Court granted the Parties' Joint Motion; vacated the September 2013 Board decision; and remanded the appeal to the Board.

In December 2014, the Board remanded the appeal for additional development.

In February 2015, the RO recharacterized the service-connected spine disability as T11 and T12 compression fracture residuals with lumbar spine intervertebral disc syndrome and degenerative arthritis, rated 20 percent; granted service connection for right and left lower extremity radiculopathy with femoral nerve involvement; and assigned 20 percent ratings for those disabilities, effective February 22, 2015.  

In December 2015, the Board remanded the issues of entitlement to earlier effective dates for service connection for right and left lower extremity radiculopathy; initial ratings in excess of 20 percent for the thoracolumbar spine disability, the right lower extremity radiculopathy, and left lower extremity radiculopathy; and TDIU.  

In March 2016, VA granted service connection for right lower extremity radiculopathy with sciatic nerve involvement and left lower extremity radiculopathy with sciatic nerve involvement; assigned 40 percent ratings for those disabilities; and increased the ratings for right and left lower extremity radiculopathy with femoral nerve involvement from 20 to 30 percent, effective January 24, 2016.  


FINDINGS OF FACT

1.  Service connection is currently in effect for T11 and T12 compression fracture residuals with lumbar spine intervertebral disc syndrome and degenerative arthritis, rated 20 percent; right lower extremity radiculopathy with sciatic nerve involvement, rated 40 percent; right lower extremity radiculopathy with femoral nerve involvement, rated 30 percent; left lower extremity radiculopathy with sciatic nerve involvement, rated 40 percent; and left lower extremity radiculopathy with femoral nerve involvement, rated 30 percent.  The combine service-connected disability rating is 90 percent rating.  

2.  The service-connected disabilities are of such severity as to preclude the Veteran from securing and following substantially gainful employment consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his service-connected disabilities make him unable to secure and follow any form of substantially gainful employment.  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341 (2016).  

Total disability ratings for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

Service connection is currently in effect for T11 and T12 compression fracture residuals with lumbar spine intervertebral disc syndrome and degenerative arthritis, rated 20 percent; right lower extremity radiculopathy with sciatic nerve involvement, rated 40 percent; right lower extremity radiculopathy with femoral nerve involvement, rated 30 percent; left lower extremity radiculopathy with sciatic nerve involvement, rated 40 percent; and left lower extremity radiculopathy with femoral nerve involvement, rated 30 percent.  The combine service-connected disability rating is 90 percent rating.  

The report of a February 2015 VA examination states that the service-connected thoracolumbar spine disabilities impact the Veteran's ability to work and limit prolonged walking/standing/sitting, stairs, and lifting/carrying, resulting in him being unable to perform any task, including sedentary and clerical, for prolonged periods due to back pain. 

The Veteran's service-connected disabilities currently have a 90 percent combined service-connected rating.  A VA physician determined that the service-connected disabilities make the Veteran unable to perform any vocational task including those of a clerical or sedentary nature.  Therefore, the Board finds that the service-connected disabilities cause the Veteran to be unable to secure or follow a substantially gainful occupation.  Accordingly, the claim for TDIU is granted.  38 C.F.R. § 4.16 (2016).  


ORDER

Entitlement to TDIU is granted.  


REMAND

In an October 2016 brief, the Veteran's attorney asserts that the report of a January 2016 VA examination conducted in accordance with the Board's December 2015 Remand instructions fails to comply with those instructions and is otherwise inadequate for rating purposes.  The representative requests that the Veteran's appeal be remanded so that the Veteran may be scheduled for a VA examination.  

In December 2015 Remand instructions, the Board requested that the Veteran be scheduled for a VA spine examination.  The Board indicated that the examiner should report whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use and to discuss the Veteran's February 2011 log account of flare-ups.  The Veteran was provided a January 2016 VA spine examination.  The January 2016 VA examination report and the March 2016 addendum show that the examiner commented that the Veteran reported experiencing thoracolumbar spine flare-ups, but the examiner was unable to say without resort to mere speculation whether the Veteran's pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups as the Veteran was not examined during flare-up.  The VA physician did not discuss the Veteran's February 2011 log account of flare-ups.

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the issues of the initial effective dates and ratings assigned for the right lower extremity and left lower extremity radiculopathy with femoral nerve involvement are inextricably intertwined with the issue of the initial rating for the thoracolumbar spine disability.  Two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be made until a decision on the other issue has been made.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Clinical documentation dated after February 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected thoracolumbar spine, right lower extremity radiculopathy, and left lower extremity radiculopathy disabilities since February 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after February 2016.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the service-connected thoracolumbar spine disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Provide ranges of motion for passive and active motion of the thoracolumbar spine.  The examiner should state whether there is any additional loss of lumbar spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use.  The examiner should specifically address the Veteran's February 2011 log account of flare-ups.  

(c)  Note any incapacitating episodes associated with the thoracolumbar spine disability.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


